Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-15 of U.S. Patent No. US 11119844 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims of the instant application are anticipated by Claims of U.S. Patent No. US 11119844 B2. Please see the attached table below for claim numbers in the instant application vs. U.S. Patent No. US 11119844 B2.
With regards to the mapping of Claims 1, 2, and 11 of the instant application to Claim 1 of U.S. Patent No. US 11119844 B2, not all elements of Claims 1, 2 and 11 of the instant application map directly to the elements of Claim 1 of U.S. Patent No. US 11119844 B2. However, Claim 1 of U.S. Patent No. US 11119844 B2 recites that “the terminal device determines the first recovery policy by querying a stored mapping relationship among a plurality of recovery policies, a plurality of stages of startup in which a startup failure may occur, a plurality of quantities of recovery times, a plurality of startup stages, and a plurality of failure indication events or causes of failure indication events;”. Claims 2 and 11 of the instant application recite determining a recovery policy corresponding to “the type of the failure indication event or the cause of the failure indication event” (Claim 2) and “the cause of the failure indication event and the startup stage” (Claim 11). A stored relationship must be queried in Claims 2 and 11 of the instant application to determine which recovery policy corresponds to certain failure conditions. Thus, the elements of Claims 2 and 11 of the instant application are encompassed in the limitations of Claim 1 of U.S. Patent No. US 11119844 B2. Similar reasoning applies to the mapping of Claims 14, 15, and 19 of the instant application to Claim 11 of U.S. Patent No. US 11119844 B2.

Instant Application
U.S. Patent No. US 11119844 B2
Claim 1:
A method, comprising: determining, by a terminal device, that a failure indication event has occurred in a startup process of the terminal device, wherein the failure indication event indicates a startup failure; determining, by the terminal device, a recovery policy based on a type of the failure indication event or a cause of the failure indication event; and performing, by the terminal device, startup recovery on the terminal device based on the recovery policy.

Claim 2:
The method according to claim 1, wherein determining the recovery policy based on the type of the failure indication event or the cause of the failure indication event comprises: determining, based on the type of the failure indication event or the cause of the failure indication event, the recovery policy corresponding to the type of the failure indication event or the cause of the failure indication event.

Claim 11:
The method according to claim 1, further comprising: determining a startup stage at which the failure indication event occurs; and wherein determining the recovery policy based on a type of the failure indication event or a cause of the failure indication event comprises: determining the recovery policy based on the type of the failure indication event and the startup stage, or based on the cause of the failure indication event and the startup stage.

Claim 1:
A recovery method, comprising: determining, by a terminal device, that a failure indication event has occurred in a startup process of the terminal device, wherein the failure indication event indicates a startup failure; determining, by the terminal device, a first recovery policy based on a first type of the failure indication event or a first cause of the failure indication event, and based on a current quantity of recovery times and a startup stage at which the failure indication event occurred, wherein the terminal device determines the first recovery policy by querying a stored mapping relationship among a plurality of recovery policies, a plurality of stages of startup in which a startup failure may occur, a plurality of quantities of recovery times, a plurality of startup stages, and a plurality of failure indication events or causes of failure indication events; and performing, by the terminal device, startup recovery on the terminal device based on the first recovery policy.
Claim 3:
The method according to claim 1, wherein the type of the failure indication event comprises: a preset fault type, a startup timeout type, a user force restart type, or a system crash restart type.
Claim 2:
The recovery method according to claim 1, wherein the first type of the failure indication event comprises: a preset fault type, a startup timeout type, a user force restart type, or a system crash restart type.
Claim 4:
The method according to claim 3, wherein the user force restart type corresponds to a failure indication event caused by: touching and holding a power button; pressing a preset combination of buttons; or pulling out a battery.
Claim 3:
The recovery method according to claim 2, wherein the user force restart type corresponds to: touching and holding a power button; pressing a preset combination of buttons; or pulling out a battery.
Claim 5:
The method according to claim 3, wherein the recovery policy is selected from a plurality of recovery policies, and the plurality of recovery policies comprises at least two of: a system or service restart recovery policy, backup system enabling recovery policy, a safe recovery for user data recovery policy, a factory reset recovery policy, and an online system update recovery policy.
Claim 4:
The recovery method according to claim 2, wherein the first recovery policy is selected from the plurality of recovery policies, and the plurality of recovery policies comprises: a system or service restart recovery policy, backup system enabling recovery policy, safe recovery for user data recovery policy, a factory reset recovery policy, and an online system update recovery policy.
Claim 6:
The method according to claim 5, wherein the type of the failure indication event is the preset fault type, the failure indication event of the preset fault type is generated when a boot of system kernel image check fails or a system kernel image partition is damaged, and the recovery policy is the online system update policy.
Claim 5:
The recovery method according to claim 4, wherein the first type of the failure indication event is the preset fault type, the failure indication event of the preset fault type is generated when a boot of system kernel image check fails or a system kernel image partition is damaged, and the first recovery policy is the online system update policy.
Claim 7:
The method according to claim 5, wherein the type of the failure indication event is the preset fault type, and the failure indication event of the preset fault type is generated when a boot of a core service fails; and wherein performing startup recovery on the terminal device based on the recovery policy comprises: performing startup recovery on the terminal device based on a preset execution sequence, wherein the preset execution sequence comprises sequential execution of the safe recovery for user data policy, the factory reset recovery policy, and the online system update policy.
Claim 6:
The recovery method according to claim 4, wherein the first type of the failure indication event is the preset fault type, and the failure indication event of the preset fault type is generated when a boot of a core service fails; and wherein performing startup recovery on the terminal device based on the first recovery policy comprises: performing startup recovery on the terminal device based on a preset execution sequence, wherein the preset execution sequence sequentially comprises the safe recovery for user data policy, the factory reset recovery policy, and the online system update policy.
Claim 8:
The method according to claim 5, wherein the type of the failure indication event is the preset fault type, and the failure indication event of the preset fault type is generated when a data partition is damaged or a data partition is read-only; and wherein performing startup recovery on the terminal device based on the recovery policy comprises: performing startup recovery on the terminal device based on a preset execution sequence, wherein the preset execution sequence comprises sequential execution of the system or service restart policy, the safe recovery for user data policy, the factory reset recovery policy, and the online system update policy.
Claim 7:
The recovery method according to claim 4, wherein the first type of the failure indication event is the preset fault type, and the failure indication event of the preset fault type is generated when a data partition is damaged or a data partition is read-only; and wherein performing startup recovery on the terminal device based on the first recovery policy comprises: performing startup recovery on the terminal device based on a preset execution sequence, wherein the preset execution sequence sequentially comprises the system or service restart policy, the safe recovery for user data policy, the factory reset recovery policy, and the online system update policy.
Claim 9:
The method according to claim 5, wherein the type of the failure indication event is the startup timeout type or the user force restart type; and wherein performing startup recovery on the terminal device based on the recovery policy comprises: performing startup recovery on the terminal device based on a preset execution sequence, wherein the preset execution sequence comprises sequential execution of: the system or service restart policy, the backup system enabling policy, the safe recovery for user data policy, the factory reset recovery policy, and the online system update policy.
Claim 8:
The recovery method according to claim 4, wherein the first type of the failure indication event is the startup timeout type or the user force restart type; and wherein performing startup recovery on the terminal device based on the first recovery policy comprises: performing startup recovery on the terminal device based on a preset execution sequence, wherein the preset execution sequence sequentially comprises: the system or service restart policy, the backup system enabling policy, the safe recovery for user data policy, the factory reset recovery policy, and the online system update policy.
Claim 12:
The method according to claim 1, wherein performing startup recovery on the terminal device based on the recovery policy comprises: performing startup recovery on the terminal device based on a preset execution sequence of the recovery policy, wherein the startup recovery continues until a first application program starts, or until all recovery policies corresponding to the type of the failure indication event or to the cause of the failure indication event fail.
Claim 9:
The recovery method according to claim 1, wherein performing startup recovery on the terminal device based on the first recovery policy comprises: performing startup recovery on the terminal device based on a preset execution sequence of the first recovery policy, wherein the startup recovery continues until a first application program starts or all recovery policies corresponding to the first type of the failure indication event or to the first cause of the failure indication event fail.
Claim 13:
The method according to claim 1, further comprising: after startup recovery is performed on the terminal device based on the recovery policy, generating a startup log corresponding to the recovery policy, wherein the startup log comprises: the type of the failure indication event, a startup stage at which the failure indication event occurs, a fault log, the recovery policy, and a recovery result; when the startup recovery fails, saving the startup log; and when the startup recovery succeeds, uploading, to a log statistics and measurement system, the startup log and a saved startup log of a second recovery policy that has previously failed.
Claim 10:
The recovery method according to claim 1, further comprising: after startup recovery is performed on the terminal device based on the first recovery policy, generating a startup log corresponding to the first recovery policy, wherein the startup log comprises: the first type of the failure indication event, the startup stage at which the failure indication event occurred, a fault log, the first recovery policy, and a recovery result; when the startup recovery fails, saving the startup log; and when the startup recovery succeeds, uploading, to a log statistics and measurement system, the startup log and a saved startup log of a second recovery policy that has previously failed.
Claim 14:
A terminal, comprising: a processor; and a non-transitory memory, wherein the memory is configured to store a program to be executed by the processor, the program including instructions for: determining that a failure indication event has occurred in a startup process of the terminal, wherein the failure indication event indicate a startup failure; determining a recovery policy based on a type of the failure indication event or a cause of the failure indication event; and performing startup recovery on the terminal based on the recovery policy.

Claim 15:
The terminal according to claim 14, wherein determining the recovery policy based on the type of the failure indication event or the cause of the failure indication event comprises: determining, based on the type of the failure indication event or the cause of the failure indication event, a recovery policy corresponding to the type of the failure indication event or the cause of the failure indication event.

Claim 19:
The terminal according to claim 14, wherein the program further includes instructions for: determining a startup stage at which the failure indication event occurs; and wherein determining the recovery policy based on the type of the failure indication event or the cause of the failure indication event comprises: determining the recovery policy based on the type of the failure indication event and the startup stage, or based on the cause of the failure indication event and the startup stage.
Claim 11:
A terminal, comprising: a processor; and a non-transitory memory, wherein the memory is configured to store a program to be executed by the processor, the program including instructions for: determining that a failure indication event has occurred in a startup process of the terminal, wherein the failure indication event indicate a startup failure; determining a first recovery policy based on a first type of the failure indication event or a first cause of the failure indication event, and based on a current quantity of recovery times and a startup stage at which the failure indication event occurred, wherein the first recovery policy is determined by querying a stored mapping relationship among a plurality of recovery policies, a plurality of stages of startup in which a startup failure may occur, a plurality of quantities of recovery times, a plurality of startup stages, and a plurality of failure indication events or causes of failure indication events; and performing startup recovery on the terminal based on the first recovery policy.
Claim 16:
The terminal according to claim 14, wherein the type of the failure indication event comprises a preset fault type, a startup timeout type, a user force restart type, or a system crash restart type.
Claim 12:
The terminal according to claim 11, wherein the first type of the failure indication event comprises a preset fault type, a startup timeout type, a user force restart type, or a system crash restart type.
Claim 17:
The terminal according to claim 16, wherein the user force restart type corresponds to a failure indication event caused by: touching and holding a power button; pressing a preset combination of buttons; or pulling out a battery.
Claim 13:
The terminal according to claim 12, wherein the user force restart type corresponds to: touching and holding a power button; pressing a preset combination of buttons; or pulling out a battery.
Claims 18 (and 10):
The terminal (method) according to claim 16 (3), wherein determining the recovery policy based on the type of the failure indication event or the cause of the failure indication event comprises: when the failure indication event is the system crash restart type, determining the recovery policy based on a crash cause of the failure indication event of the system crash restart type.
Claim 14:
The terminal according to claim 12, wherein determining the first recovery policy based on the first type of the failure indication event or the first cause of the failure indication event comprises: when the failure indication event is the system crash restart type, determining the first recovery policy based on a crash cause of the failure indication event of the system crash restart type.
Claim 20:
A computer readable storage medium, wherein the storage medium stores computer software instructions used by a terminal, and when the computer software instructions run on a computer, the software instructions cause the terminal to: determine that a failure indication event has occurred in a startup process, wherein the failure indication event indicates a startup failure; determine a recovery policy based on a type of the failure indication event or a cause of the failure indication event; and perform startup recovery based on the recovery policy.
Claim 15:
A non-transitory computer readable storage medium, wherein the non-transitory storage medium is configured to store a computer software instruction used by a terminal, and when the computer software instruction runs on a computer, the computer software instruction causes the terminal to: determine that a failure indication event has occurred in a startup process, wherein the failure indication event indicates a startup failure; determine a first recovery policy based on a first type of the failure indication event or a first cause of the failure indication event, and based on a current quantity of recovery times and a startup stage at which the failure indication event occurred, wherein the first recovery policy is determined by querying a stored mapping relationship among a plurality of recovery policies, a plurality of stages of startup in which a startup failure may occur, a plurality of quantities of recovery times, a plurality of startup stages, and a plurality of failure indication events or causes of failure indication events; and perform startup recovery based on the first recovery policy.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 recites a “computer readable storage medium” storing instructions that perform various functions.  The specification of the present application states,  “ … storage medium includes: any medium that can store program code, such as a USB flash drive, a removable hard disk, a read-only memory, a random access memory, a magnetic disk, or an optical disc“ (See ¶ 0214). Such a recitation does not exclude the computer-readable medium from being a signal.  Thus, the broadest, reasonable interpretation of “computer readable storage medium” in view of the specification encompasses non-statutory subject matter that is unpatentable under 35 U.S.C. 101 (see MPEP 2106.03(I)). The examiner suggests amending the claim to recite a “non-transitory” computer-readable storage medium.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11-12, 14-16, 19, and 20 are rejected under 35 U.S.C. 102 as being unpatentable over Herzi et al. (US Patent Application Publication No. US 20160378603 A1) hereinafter “Herzi.”

With regards to Claim 1, Herzi teaches:
a method, comprising: determining, by a terminal device, that a failure indication event has occurred in a startup process of the terminal device wherein the failure indication event indicates a startup failure (Herzi ¶0038 “an IHS may be a personal computer, tablet computer, or mobile device” [terminal device]; Herzi ¶0026 “The term “BIOS,” as used herein, refers to a type of firmware used during an IHS's booting process”; Herzi ¶0076 “The BIOS may detect boot up failures, delays, or other problems”)
determining, by the terminal device, a recovery policy based on a type of the failure indication event or a cause of the failure indication event; and performing, by the terminal device, startup recovery on the terminal device based on the recovery policy (Herzi ¶0076 “the BIOS may store a registration of each tool, its location (e.g., HDD partition, IP address if remotely stored, etc.), and the types of failures it is intended to address”, “The BIOS may detect boot up failures, delays, or other problems (including potential problems that have not yet fully manifested themselves), so that it can then select and launch appropriate tools based upon that registration information”).

With regards to Claim 2, Herzi teaches the limitations of Claim 1 as referenced above. Herzi further teaches:
wherein determining the recovery policy based on the type of the failure indication event or the cause of the failure indication event comprises: determining, based on the type of the failure indication event or the cause of the failure indication event, the recovery policy corresponding to the type of the failure indication event or the cause of the failure indication event (Herzi ¶0083 “block 603 launches a boot recovery tool following the registration table stored in BIOS 212 depending upon the availability of the tool (whether the partition has been compromised), the type of OS under which the failure took place, and the type of fault that needs to be addressed”).

With regards to Claim 3, Herzi teaches the limitations of Claim 1 as referenced above. Herzi further teaches:
wherein the type of the failure indication event comprises: a preset fault type, a startup timeout type, a user force restart type, or a system crash restart type (Herzi ¶0085 “in order to identify a failure, method 600 may store a time stamp for each of several boot events associated with a successful booting of the OS, and it may determine that the failure has occurred in response to an event's time stamp during a current booting of the OS deviating from the expected time stamp for that event”; Examiner interprets that a boot timestamp deviation is a startup timeout type failure).

With regards to Claim 11, Herzi teaches the limitations of Claim 1 as referenced above. Herzi further teaches:
determining a startup stage at which the failure indication event occurs; and wherein determining the recovery policy based on a type of the failure indication event or a cause of the failure indication event comprises: determining the recovery policy based on the type of the failure indication event and the startup stage, or based on the cause of the failure indication event and the startup stage (Herzi ¶0085 “method 600 may store a sequence of boot events associated with a successful booting, and it may determine that the failure has occurred in response to an event in a current booting of the OS deviating from the expected sequence”; Examiner interprets that a sequence of boot events corresponds to startup stages).

With regards to Claim 12, Herzi teaches the limitations of Claim 1 as referenced above. Herzi further teaches:
wherein performing startup recovery on the terminal device based on the recovery policy comprises: performing startup recovery on the terminal device based on a preset execution sequence of the recovery policy, wherein the startup recovery continues until a first application program starts or all recovery policies corresponding to the type of the failure indication event or to the cause of the failure indication event fail (Herzi ¶0081 “At block 502, method 500 determines whether the recovery operation is a multistep of operation requiring the launching of two or more tools in a given sequence”; Herzi ¶0082 “Block 505 determines whether the tool executed in block 504 is the last tool of a recovery sequence. If so, block 506 boots the OS. Otherwise, block 507 boots back to the same tool, or a subsequent tool in the sequence”; Examiner interprets a sequence of recovery tools is a preset execution sequence of a recovery policy).

With regards to Claim 14, the method of Claim 1 performs the same steps as the terminal of Claim 14, and Claim 14 is therefore rejected using the same art and rationale set forth in the rejection of Claim 1 by the teachings of Herzi.
Herzi further teaches:
a terminal, comprising: a processor; and a non-transitory memory, wherein the memory is configured to store a program to be executed by the processor, the program including instructions (Herzi ¶0040 “IHS 200 may be a single-processor system including one CPU 201, or a multi-processor system”, “CPU(s) 201 may include any processor capable of executing program instructions”; Herzi ¶0041 “Memory 206 may be configured to store program instructions and/or data accessible by CPU(s)”).

With regards to Claim 15, the method of Claim 2 performs the same steps as the system of Claim 15, and Claim 15 is therefore rejected using the same art and rationale set forth in the rejection of Claim 2 by the teachings of Herzi.

With regards to Claim 16, the method of Claim 3 performs the same steps as the system of Claim 16, and Claim 16 is therefore rejected using the same art and rationale set forth in the rejection of Claim 3 by the teachings of Herzi.

With regards to Claim 19, the method of Claim 11 performs the same steps as the system of Claim 19, and Claim 19 is therefore rejected using the same art and rationale set forth in the rejection of Claim 11 by the teachings of Herzi.

With regards to Claim 20, the method of Claim 1 performs the same steps as the medium of Claim 20, and Claim 20 is therefore rejected using the same art and rationale set forth in the rejection of Claim 1 by the teachings of Herzi.
Herzi further teaches:
a computer readable storage medium, wherein the storage medium is configured to store a computer software instruction used by a terminal (Herzi ¶0041 “Memory 206 may be configured to store program instructions and/or data accessible by CPU(s)”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 17 are rejected under 35 U.S.C. 102 as being unpatentable over Herzi further in view of Chen et al. (US Patent Application Publication No. US 20170269659 A1) hereinafter “Chen.”

With regards to Claim 4, Herzi teaches the limitations of Claim 3 as referenced above. Herzi does not explicitly teach
wherein the user force restart type corresponds to: touching and holding a power button; pressing a preset combination of buttons; or pulling out a battery
However, Chen teaches:
wherein the user force restart type corresponds to: touching and holding a power button; pressing a preset combination of buttons; or pulling out a battery (Chen ¶0008 “some devices are designed to reset the system when two or more buttons are pushed down simultaneously”; Chen ¶0009 “the disconnection of an embedded system battery in order to reset a locked up system”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine the failure detection of Herzi with the user force restart of Chen, as pulling a battery or pressing a combination of buttons is a known method of forced restart (Chen ¶0008 “Users have become accustomed to resetting locked up systems by removing the AC adaptor and the battery pack”) which would further extend the scope of the failure recovery policy of Herzi, thereby increasing recovery coverage for different failure types. 

With regards to Claim 17, the method of Claim 4 performs the same steps as the terminal of Claim 17, and Claim 17 is therefore rejected using the same art and rationale set forth in the rejection of Claim 4 by the teachings of Herzi and Chen.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Arora et al. (US Patent Application Publication No. US 20180088963 A1) teaches a boot loader that includes a first stage boot loader and a second stage boot loader, and wherein the first stage boot loader is not upgradeable and the second stage boot loader is upgradeable; a first operating system and a second operating system, wherein the first operating system is a main operating system and the second operating system is an operating system that is executed only when a disaster recovery service is invoked; the first stage boot loader is executed during a boot-up of the device; it is determined whether the disaster recovery service is invoked during the execution of the first stage boot loader; the second stage boot loader is loaded in response to a determination that the disaster recovery service is invoked; and it is determined whether an upgraded second stage boot loader is stored at the device in response to a determination that the disaster recovery service is not invoked.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Emanuele whose telephone number is (571)272-9391. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYLE EMANUELE/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114